January 21, 1925, while in the employ of Ætna Portland Cement Company, plaintiff received an injury to his right eye. An agreement was made to pay him compensation during disability and approved by the department of labor and industry. February 21, 1925, plaintiff returned to his former employment and is earning the same wages as before the accident. Defendant cement company asked that compensation be stopped and plaintiff asked to be awarded compensation for loss of his eye. A deputy *Page 111 
commissioner awarded plaintiff $14 per week for 100 weeks for loss of eye. An appeal was taken and the department set the award aside and stopped payment under the agreement. By certiorari this order is here reviewed.
The evidence supports the finding of the department. Plaintiff has not lost an eye within the meaning of the workmen's compensation law. He has an injured eye, the efficiency of which has been materially lessened, but it is still of beneficial service. The evidence shows that he reads letters at 20 feet he should be able to read at 150 feet; he can see figures on a calendar but cannot tell what they are; on fine work he cannot see; that he could not perform certain duties in the blacksmith shop, such as the use of the shaper, but he could thread a bolt; that he could read large figures and had tested himself by closing his good eye in the shop and he could see machinery sitting there; in looking out of a window about six feet away from him he could see buildings but could not see any printing on them; in looking at a sign across the street he could see a white streak, but could not tell what the letters were; in looking at the people on the street from the inside of a building he said they looked like black things, and he could distinguish the color of a building viewed from a window. The evidence also shows the sight of the eye is about 87 per cent. destroyed, but the remaining 13 per cent. is of service in his occupation and outside thereof.
We need spend no time in reviewing the many decisions bearing on the subject, for we have a concrete example before us, in another case, showing how fallacious it would be to hold that plaintiff has lost an eye. Suppose plaintiff receives another injury to that eye, destroying its remaining sight, could it then be said he had nothing to lose because 13 per cent. vision is useless? That, in substance, is the question *Page 112 
decided in the negative in Hayes v. Motor Wheel Corporation,233 Mich. 538, and disposes of this case. Plaintiff's eye still renders him service and he still has vision to lose before it can be said he has lost his eye.
The finding of the board is affirmed, with costs against plaintiff.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred.